DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/20/2019. The applicant submits one Information Disclosure Statement dated 06/20/2019. The applicant claims Domestic priority to an International application dated 12/21/2017. The applicant claims Foreign priority to British application dated 12/23/2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The 2019 revised patent subject matter eligibility guidance fails the first prong the claims do not identify what is performing the method. The claims recite a method of monitoring the operation of at least one work machine. This judicial exception is not integrated into a practical application because the claims do not identify what is performing the operations. It isn’t clear what structure collects the data and processes the information and then executes the operation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify what collects the data that is processed and what structure performs the coordination of the operations. The invention does not claim who is performing the operating steps or how the functions are coordinated together to perform what 
Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The 2019 revised patent subject matter eligibility guidance fails the first prong the claims do not identify what is performing the system for monitoring. The claim recites a system for monitoring at least one work machine. This judicial exception is not integrated into a practical application because the claim does not identify the tasks are interconnected to perform the result. It isn’t clear what or who is controlling the operation of the system. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not identify how or what is executing the operation of the system to perform the tasks. Therefore, the claim fails the second prong of the analysis. If claims 11 and 12 were integrated into claim 10 then it would be a practical application.
Claims 13 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The 2019 revised patent subject matter eligibility guidance fails the first prong the claims do not identify what is performing the method. The claims recite a method of monitoring the operation of at least one work machine. This judicial exception is not integrated into a practical application because the claims do not identify what collects the data that is processed and what structure performs the coordination of the operations. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify what collects the data that is processed and what 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 9, 10, 13, and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims state a feature of operating condition without further identifying what constitutes the condition. The feature is ambiguous and unclear what it’s scope refers to.
Claims 1, 10, 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims state a feature of operating parameter without further identifying what constitutes the condition. The feature is ambiguous and unclear what it’s scope refers to.
Claims 2, 3, 5 – 9, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use the conjunction “and/or” and it isn’t clear which the applicant intends to use. The applicant should pick one.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661